DAYTON, J.
Both these railroad companies appeared by the same attorney and filed separate answers. The pleadings admit the routes of the two roads. The accident occurred through a collision of cars on each road. There is no dispute as to plaintiff's injuries. The court dismissed the complaint “for failure of proof of negligence.” On the pleadings and evidence plaintiff made out a prima facie case, at least sufficient to put defendants to some proof.
The judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event, with leave to appeal to the Appellate Division.
LEHMAN, J., concurs.